Case 2:20-mj-00859-EJY Document 2 Filed 09/30/20 Page 1 of 4




              SEALED




                                Office of the United States Attorney
                                District of Nevada
                                501 Las Vegas Boulevard South,
                                Suite 1100
                                Las Vegas, Nevada 89101
                                (702) 388-6336
               Case 2:20-mj-00859-EJY Document 2 Filed 09/30/20 Page 2 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   CHRISTOPHER LIN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     christopher.lin@usdoj.gov
 6
     Representing the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
                                              -oOo-
 9
      UNITED STATES OF AMERICA,
10                                                                2:20-mj-00859-EJY
                                                        Case No. ____________________
                 Plaintiff,
11
         vs.
12                                                      APPLICATION TO SEAL
      YARO ORTIZ,
13
                 Defendant.
14

15
            COMES NOW the United States of America, by and through Nicholas A. Trutanich, United
16
     States Attorney, and Christopher Lin Assistant United States Attorney, respectfully moves this
17
     Honorable Court for an Order sealing the Complaint, this Application and the Court's Sealing Order,
18
     in the above-captioned matter, until such time as this Honorable Court, or another Court of
19
     competent jurisdiction, shall order otherwise.
20
            In this case, an order sealing the Complaint would be appropriate because the attached
21
     Complaint relates to an ongoing criminal investigation into violations of Title 18, United States Code,
22
     Section 1956(a)(3)(A) and (B), and Title 18, United States Code, Section 1960; that is neither public
23
     nor known to all of the targets of the investigation, and its disclosure may alert the targets to the
24
     ongoing investigation. Accordingly, there is reason to believe that the disclosure of the information

                                                       1
               Case 2:20-mj-00859-EJY Document 2 Filed 09/30/20 Page 3 of 4




 1   contained within the Complaint will jeopardize the investigation, including by giving additional

 2   targets an opportunity to flee or continue flight from prosecution, destroy or tamper with evidence,

 3   change patterns of behavior, or notify confederates.

 4          The Government further submits that it is necessary for the Complaint to be sealed in light of

 5   the fact that the Government anticipates filing other indictments, including controlled substance and

 6   firearms charges, related to the underlying investigation with the goal of taking all defendants into

 7   custody at one time. Accordingly, there is reason to believe that notification of the existence of

 8   complaint will seriously jeopardize the investigation, as noted previously, and would likely place law

 9   enforcement at higher risk of confrontation when securing the arrest of the targets.

10                      30th day of September, 2020.
            DATED this _____

11                                                      Respectfully submitted,
                                                        NICHOLAS A. TRUTANICH
12                                                      United States Attorney

13
                                                           /s/ Christopher Lin
14                                                      Christopher Lin
                                                        Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24


                                                       2
               Case 2:20-mj-00859-EJY Document 2 Filed 09/30/20 Page 4 of 4




 1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3
                                                               2:20-mj-00859-EJY
                Plaintiff,                            Case No. ____________________
 4
         vs.
 5                                                    ORDER TO SEAL
      YARO ORTIZ,
 6
                Defendant.
 7

 8
            Based on the pending Application of the Government, and good cause appearing therefor, IT
 9
     IS HEREBY ORDERED that the Complaint, the Government’s Application and this Court’s
10

11   Sealing Order, in the above-captioned matter shall be sealed until further Order of the Court.
                        30th            September
            DATED this ______ day of ____________________, 2020.
12

13
                                                HONORABLE ELAYNA J. YOUCHAH
14
                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24


                                                      3
